                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     THOMAS HEATON SPITTERS,                             Case No. 18-cv-02759-BLF
                                   8                     Plaintiff,
                                                                                             ORDER DISMISSING CASE
                                   9              v.                                         WITHOUT PREJUDICE FOR
                                                                                             FAILURE TO COMPLY WITH COURT
                                  10     GARY LOEBNER,                                       ORDER
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 7, 2018, the Court adopted Magistrate Judge Nathaniel Cousins’ report and
                                  14   recommendation to dismiss the case without prejudice for Plaintiff Thomas Heaton Spitters’
                                  15   failure to (1) satisfy 28 U.S.C. § 1915(a)(1)’s requirements for proceeding in forma pauperis and
                                  16   pay the court’s filing fee; (2) provide sufficient notice of his claims in his complaint; and (3)
                                  17   allege that the Court has subject matter jurisdiction. See ECF 19. The Court provided Plaintiff
                                  18   “one final opportunity” to pay the filing fee and file an amended complaint, setting a deadline of
                                  19   October 4, 2018. Id. The Court noted that “[f]ailure to comply with this order will result in
                                  20   dismissal of this case.” Id. The Court reminded Plaintiff of this deadline in two subsequent orders
                                  21   on September 20, 2018 and September 26, 2018, respectively. See ECF 21, 24. In the September
                                  22   20, 2018 order, the Court again admonished Plaintiff that failure to comply “will cause the case to
                                  23   be dismissed.” ECF 21. Between September 7, 2018 and September 21, 2018, Plaintiff filed two
                                  24   letters with this Court, neither of which cured these defects. See ECF 20, 22.
                                  25          The Court has considered the five factors for determining whether to dismiss a case as a
                                  26   sanction: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
                                  27   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
                                  28   disposition of cases on their merits; and (5) the availability of less drastic alternatives.” Yourish v.
                                   1   California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (citation omitted). Each of these factors

                                   2   except the policy in favor of resolution of cases on the merits weighs in favor of dismissal without

                                   3   prejudice. As such, the Court DISMISSES WITHOUT PREJUDICE Mr. Spitters’ claims.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: October 11, 2018

                                   8                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
